_ Case 9:19-cr-80073-RLR Document 70 Entered on FLSD Docket 08/19/2019 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No.: 19-CR-80073-ROSENBERG/REINHART
UNITED STATES OF AMERICA,

vs.

SCOTT P. STROCHAK,

Defendant.
/

 

STIPULATED FACTUAL PROFFER IN SUPPORT OF THE GUILTY PLEA

COMES NOW, the United States of America, by and through its undersigned
Assistant United States Attorney, and defendant SCOTT P. STROCHAK, together with
his counsel, to admit the allegations contained within the Indictment charging him with
violation of Title 18, United States Code, Section 1349, that is conspiracy to commit wire
fraud as charged in the indictment filed in this case, and to stipulate that those allegations
and the following recitation of the facts shall constitute the underlying factual basis for
entry of défendant’s plea of guilty.

If this case had proceeded to trial, the Government would have established beyond
a reasonable doubt that defendant SCOTT P. STROCHAK, in the Southern District of
Florida, did willfully, that is, with the intent to further the object of the conspiracy, and
knowingly combine, conspire, confederate, agree and reach a tacit understanding with
each other,-and with persons, known and unknown to the grand jury, to commit offenses
against the United States, that is, wire fraud, in violation of Title 18, United States Code,

~ Section 1343.

.

fle —-SE-
_ 4 Case 9:19-cr-80073-RLR Document 70 Entered on FLSD. Docket 08/19/2019 Page 2 of 5

CASTLEBERRY FINANCIAL SERVICES GROUP (hereafter “CFSG’), was a
Florida corporation, registered in the State of Florida on or about April 26, 2016.
CASTLEBERRY HOLDINGS, INC (hereafter “CHI”) became a company registered in the
State of Florida on or about December 12, 2013. CASTLEBERRY ALL SPORTS
(hereafter “CAS”) was a Florida corporation, incorporated in 2013, with its principal place
of business in Wellington, Florida. CAS was engaged in the retail sports memorabilia and
collectibles business. T. JONATHAN TURNER, a/k/a JON BARRI BROTHERS, T.
JONATHON TURNER (hereinafter TURNER) was listed as a registered officer and is the
Vice-Chairman and President of the CFSG. TURNER was also listed as the President
and Director of CAS. CHI amendments filed with the State of Florida added TURNER on
November 2, 2016 as Vice-President and a Director of CHI. NORMAN M.
STRELL(“STRELL”) was the Chairman, Chief Executive Officer and Chief Financial
Officer of CFSG, and the Vice-President, Treasurer and a Director of CAS. SCOTT P.
STROCHAK (“STROCHAK”) was the Senior Executive Vice President/Director of
Alternative Investments of CFSG.

Beginning at least as early as October 2017 through on or about February 21,
2019, CFSG had a SunTrust Bank (hereafter “SunTrust”) account XXXX-XXXXKX-X6323 in
Palm Beach County, Florida. The SunTrust Bank is an FDIC insured financial institution
as defined by Title 18, United States Code, Section 20.

The defendants Turner and Strell falsely marketed “principal-protected ‘equity-like’
fixed income returns” by investing and managing “surety-bond protected funds” for
investors which would earn guaranteed returns ranging from 7.93% to 12.23% per year,

depending on the fund and the number of years invested, with an additional 0.76% if the ~

2

JO2~E
Case 9:19-cr-80073-RLR Document 70 Entered on FLSD Docket 08/19/2019 Page 3 of 5

interest was paid annually.

The defendants Turner and Strell falsely represented that CFSG was “a leading
Alternative Investment Manager’ with a five-year history of “deploying almost $800 million
in capital across the balance sheets of leading local businesses.” CFSG further claimed
that the investors would make significant returns on their capital.

In offering materials intended to lure prospective investors into investing, the
defendants Turner and Strell, through CFSG, falsely purported to provide “principal-

YO ZB. Sea
protected ‘equity-like’ fixed investments,‘the prospective investors:

a. that CFSG had hundreds of millions of dollars in capital invested in local
businesses and a portfolio of hundreds of real estate properties that generated millions
of dollars in revenue annually;

b. that the investments provided “principal-protected ‘equity-like’ fixed income
returns” that were protected by “surety-bond protected funds” by leading insurance
companies such as CNA Surety (“CNA”) and Chubb Group of Companies (“Chubb”) for
the benefit of the investors;

c. that TURNER had extensive industry experience and post-graduate educational
qualifications in business and law; |

d. that the investment principal was fully insured and bonded, and that no fees
for this insurance were charged. The offering materials stated that the insurance were
provided by “best rated companies” and explicitly named CNA and Chubb.

e. | CFSG used an investment agreement entitled “Alternative Investment
Agreement” (the “Agreement”). The Agreement was provided to potential investors and —

made available to investors on CFSG’s web page. The Agreement falsely stated, in bold

CB SE

3
_ 2 Case 9:19-cr-80073-RLR Document 70 Entered on FLSD Docket 08/19/2019 Page 4 of 5

letters: “YOUR INVESTMENT IS FULLY INSURED AND BONDED THROUGH CNA
SURETY OR ONE OF ITS AUTHORIZED AFFILIATES.” |

Using these materially false and fraudulent pretenses, representations and
promises, and others, the defendants, through CFSG, sold investments to approximately
15 investors in Florida and throughout the United States, bringing in over $3,600,000.00
in revenue, a portion of which the defendants misappropriated for personal gain.

SCOTT P. STROCHAK admits to using these materially false and fraudulent
pretenses, representations and promises, created by Turner and Strell, through
Castleberry and, offered and sold investments to approximately 10 investors in Florida
and throughout the United States, bringing in over $2,500,000 in revenue; and

(f) In particular, SCOTT P. STROCHAK raised approximately $2,541 ,266.35
million through the sale of Castleberry stock to at Jeast ten investors, for which he received
approximately $70,325.78 in sales commissions. In total, Castleberry paid Defendant
$270,325.78 during the time that Defendant was part of the conspiracy.

SCOTT P. STROCHAK understands thai the elements of the crime of committing ©
conspiracy to commit wire fraud are:

(1) two or more persons, in some way or manner, agreed to try to accomplish a common
or unlawful plan to commit wire fraud, as charged in the indictment; and

(2) the defendant knew the unlawful purpose of the plan and willfully joined in it.
SCOTT P. STROCHAK admits that the United States would prove the elements
of the offense of fraud by wire if this case proceeded to trial. |
Defendant SCOTT P. STROCHAK admits the facts described above satisfy and

support a finding that the elements of the offense of conspiracy to unlawfully engage in

P25 5
_ x Case 9:19-cr-80073-RLR Document 70 Entered on FLSD Docket 08/19/2019 Page 5of5

fraud by wire and support a factual basis for the entry of his plea of guilty to count 1 of

the indictment.

Date: Bllty} 4
nae, S19

Date: Sf

ARIANA FAJARDO ORSHAN

Cusp
By: LAGN zg 7 OS4— :
—TOTHROP MORRIS
ASSISTANT UNITED STATES ATTORNEY

     
 
 

RNEVE OR DEE DANT

ORT P-STROCHAK
DEFENDANT .

 
  
 
